Order filed May 5, 2014




                                  In The

                             Court of Appeals
                                 For The

                          First District of Texas
                                ___________

                           NO. 01-14-00038-CV
                               ____________

                HILL INTERNATIONAL, INC., Appellant

                                    V.

           RIVERSIDE GENERAL HOSPITAL, INC., Appellee


                 On Appeal from the 234th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2013-63359

                                 ORDER
        This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit B of Plaintiff’s
Application to Modify and/or Vacate Arbitration Award filed October 21,
2013.

        The clerk of the 234th District Court is directed to deliver to the Clerk of this
court the original of Exhibit B of Plaintiff’s Application to Modify and/or
Vacate Arbitration Award filed October 21, 2013, on or before May 15, 2014.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Exhibit B of Plaintiff’s
Application to Modify and/or Vacate Arbitration Award filed October 21,
2013, to the clerk of the 234th District Court.



                                                PER CURIAM